Filed 8/18/21 P. v. Maurtua CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                         SECOND APPELLATE DISTRICT


                                        DIVISION FIVE




 THE PEOPLE,                                                        B301104


           Plaintiff and Respondent,                                (Los Angeles County
                                                                    Super. Ct. No. KA083187)
           v.


 VICTOR MANUEL MAURTUA III,


           Defendant and Appellant.
      APPEAL from an order of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Reversed and remanded
with directions.
      Jeralyn Keller, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Matthew Rodriquez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Amanda V. Lopez and
Theresa A. Patterson, Deputy Attorneys General, for Plaintiff
and Respondent.
             __________________________________________

     A jury convicted defendant and appellant Victor Manual
Maurtua, III of the first degree murder (Pen. Code, § 187, subd.
(a))1 of the victim, Hsu Hong, and found true the special
circumstance that the murder was committed when he was
engaged in, or was an accomplice to, a burglary (§ 190.2, subd.
(a)(17)). After the enactment of Senate Bill No. 1437 (Senate Bill
1437), Maurtua filed a petition for vacatur of the murder
conviction and resentencing pursuant to section 1170.95. The
court found Maurtua made a prima facie showing of eligibility,
but denied the petition because Maurtua’s conduct established
that he was a major participant in the burglary and acted with
reckless indifference to human life, and was therefore not entitled
to relief.
       Maurtua contends that the court based its decision on its
mistaken beliefs that (1) this court upheld the jury’s special

      1All further statutory references are to the Penal Code
unless otherwise indicated.




                                2
circumstance finding under People v. Banks (2015) 61 Cal.4th 788
(Banks) in a prior opinion,2 and (2) the record of conviction
established that Maurtua covered his face during the robbery.
He further contends that the court made credibility assessments,
which is not permitted prior to issuance of an order to show cause
and an evidentiary hearing. Maurtua asserts that he made a
prima facie showing that he is entitled to relief under section
1170.95, subdivision (c), and urges us to remand the matter to
the court to issue an order to show cause and conduct an
evidentiary hearing in which the burden is on the prosecution to
establish that he is not entitled to relief beyond a reasonable
doubt.
       The People respond that the special circumstance finding
affirmed by this court prior to Banks and Clark, supra, 63 Cal.4th
522, required the jury to find that Maurtua was a major
participant in the burglary who acted with reckless indifference
to human life, and precludes Maurtua from eligibility. The
People acknowledge that there is disagreement amongst the
courts of appeal on the issue of whether a jury’s special
circumstance finding made before Banks and Clark (which
clarified the meaning of “reckless indifference to human life”)
bars relief, but urge us to reconsider our oft-stated position that
it does not. (See People v. York (2020) 54 Cal.App.5th 250, 257–
263 (York), abrogated on another ground in People v. Lewis (July


      2 In  Banks, our Supreme Court “examined the issue of
‘under what circumstances an accomplice who lacks the intent to
kill may qualify as a major participant so as to be statutorily
eligible for the death penalty.’ [Citation.]” (People v. Clark
(2016) 63 Cal.4th 522, 611 (Clark).)




                                3
26, 2021, No. S260598) __Cal.5th __ [2021 WL 3137434] (Lewis);
People v. Torres (2020) 46 Cal.App.5th 1168, 1180 (Torres),
abrogated on another ground in Lewis, supra, __Cal.5th __ [2021
WL 3137434]; People v. Smith (2020) 49 Cal.App.5th 85, 93–94
(Smith), abrogated on another ground in Lewis, supra, __Cal.5th
__ [2021 WL 3137434].) Alternatively, the People argue the court
was entitled to analyze the purely legal question of whether
Maurtua’s conviction satisfies Banks and Clark, and deny the
petition as a matter of law.
       We reverse and remand to the trial court to issue an order
to show cause and conduct a hearing pursuant to section 1170.95,
subdivision (c).



           FACTS AND PROCEDURAL HISTORY

Facts

       On March 19, 2008, Megali Fernandez and Christine
Alegre decided to skip high school. They called Maurtua’s sister
to ask her to join them. She was asleep, but Maurtua said that
he and Christopher Santana would drive over and pick up the
girls.
       Maurtua knew that Santana associated with an El Monte
criminal street gang and was known by the gang moniker
“Vicious.”3 About a month prior to the murder, Santana told
Maurtua, Alegre, Fernandez, and others that he had burgled

      3 Maurtua  confessed to the police in a recorded interview
that was later played for the jury.




                                 4
houses before, and that it was simple. He told them about a
particular house. Santana said he knew the girl who lived there,
and that the house was “loaded”. The girl had a “buff” brother.
Santana said that if the girl and her brother happened to be
home when he burgled the house “[h]e would just kill them”.
Unbeknownst to Santana at the time, the girl he knew no longer
lived at the house; rather, the house was occupied by Hsu Hong,
who ultimately was the victim.
       Santana and Maurtua picked up the girls, and then drove
to get Santana’s friend, Christopher Stratis. The group went to
Stratis’s foster mother’s house, which Santana and Stratis
planned to burgle. Santana, Maurtua, and Stratis got out of
Santana’s van and went to the house, but left when they realized
someone was home.
       The group continued driving until they passed the house
where Santana mistakenly thought the girl he knew lived
(Hong’s house). Santana stopped the van, and he, Stratis, and
Maurtua jumped over the fence into Hong’s backyard. All three
men put on latex gloves. Santana covered his face with a black
bandana, Maurtua covered his face with a white bandana, and
Stratis covered his head with the hood of his sweatshirt.
Santana pulled out a gun. Neither Stratis nor Maurtua said
anything to Santana about the gun. Maurtua later confessed to
police that when he saw the gun, he thought “. . . really gonna do
this; like, wow.”
       Santana ran inside Hong’s garage and opened the door to
the house, which was unlocked. Maurtua and Stratis followed
him into the garage. Maurtua or Stratis opened the door to the
house, and Maurtua saw a lady on the phone calling the police.
Maurtua told Stratis, “[L]et’s go; she’s already calling the cops.”




                                 5
As he and Stratis were running away, Maurtua heard four or five
gunshots. Santana caught up to the other two men, and ran next
to Maurtua. Maurtua saw Santana zip up the backpack that had
held the gun, and toss it away. The men stopped and Santana
told Maurtua to call Alegre. Maurtua did, and Alegre came and
picked them up in Santana’s van. After they were inside the van,
Maurtua asked Santana what happened, and he responded, “I
shot her.”
      Hong died of her injuries.

Trial

      Maurtua, Stratis, and Alegre were charged with murder
and tried together before three separate juries. Maurtua and
Stratis were convicted of murder in the commission of a burglary
and sentenced to life without parole. Alegre was acquitted.

Appeal

       On direct appeal from their judgments of conviction, Stratis
and Maurtua contended there was insufficient evidence to
support the jury’s burglary-murder special circumstance findings.
The appeal was decided before the Supreme Court’s decisions in
Banks and Clark, which “‘construed the meanings of “major
participant” and “reckless indifference to human life” “in a
significantly different, and narrower manner than courts had
previously.” (Torres, supra, 46 Cal.App.5th at p. 1179.)’ (Smith,
supra, 49 Cal.App.5th at p. 93 [].)” (York, supra, 54 Cal.App.5th
at p. 258.) This court reversed Stratis’s sentence of life without
parole and remanded the matter for resentencing with adherence




                                6
to the guidelines set forth in Miller v. Alabama (2012) 567 U.S.
460. We additionally ordered the trial court to recalculate
Stratis’s presentence credit award, and modified the judgment
against Maurtua to omit a parole revocation fine. In all other
respects, we affirmed the judgments. (People v. Stratis (Oct. 21,
2013, B229255) [nonpub. opn.] (Stratis I).)
       With respect to the sufficiency of the evidence supporting
the jury’s burglary murder special circumstance finding against
Maurtua, we stated: “The evidence demonstrated Stratis and
Maurtua knew what they were getting into when they arrived at
the Hong home with Santana. Both men agreed to commit a
home invasion robbery with Santana—a person whose moniker
was ‘Vicious.’ Stratis described Santana as ‘crazy.’ Maurtua
knew he was associated with a criminal street gang, was armed
with a handgun, and intended to ‘just kill’ the girl who lived in
the home as well as her brother if they were present during the
robbery. The men operated together and attempted to avoid
identification—Maurtua put on a white bandana, Stratis pulled
the hood up on his sweatshirt, and all three men wore latex
gloves. Stratis and Maurtua jumped a fence with Santana and
the three men entered Hong’s garage together. After gunshots
rang out, Stratis and Maurtua fled with Santana and left Hong to
die. [¶] There was substantial evidence from which a rational
trier of fact could conclude Stratis and Maurtua were major
participants in the crime who acted with reckless indifference to
human life. [Citations.]” (Stratis I, supra, B229255, at *3.)
       The Supreme Court initially granted the petitions for
review filed by the Attorney General and Stratis. Thereafter, it
transferred review back to this court for reconsideration of the
burglary murder special circumstance against Stratis in light of




                                7
Banks, supra, 61 Cal.4th 788. (People v. Stratis (May 5, 2016,
B229255) [nonpub. opn.] (Stratis II).) We held that Stratis’s
conduct qualified him for special circumstance punishment and
remanded the matter to the trial court for resentencing as to
Stratis. (Stratis II, supra, at *1.)

Section 1170.95 Petition

       On January 1, 2019, section 1170.95 was enacted as part of
Senate Bill 1437, which “amend[ed] the felony murder rule and
the natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1, subd. (f).) Section 1170.95 permits a defendant
convicted of first or second degree murder under the felony
murder rule or natural and probable consequences doctrine to
petition for vacatur of the murder conviction and resentencing.
(People v. Martinez (2019) 31 Cal.App.5th 719, 723.)
       On February 7, 2019, Maurtua filed a petition for relief
under section 1170.95. The court appointed counsel to represent
him. On June 12, 2019, the People filed an opposition to the
petition, arguing, as relevant here, that the jury’s pre-Banks and
Clark special circumstance finding precluded relief as a matter of
law. Maurtua replied to the People’s opposition on July 19, 2019.
He contended that section 1170.95 applied to his case
retroactively, and that he was eligible for resentencing because
he did not act with reckless indifference to human life in
commission of the burglary.




                                 8
      On July 29, 2019, the court held a hearing on Maurtua’s
and Stratis’s section 1170.95 petitions, addressing each in turn.
The court tentatively ruled that it found this court’s prior opinion
highly persuasive, and noted that “both defendants did, in fact,
receive, essentially, Bank[s]4 scrutiny during the appellate
review as to whether or not their special circumstance felony
murder convictions should be upheld.”
       The court then quoted from our opinion: “‘[b]oth Stratis and
Maurtua knew what they were getting into when they arrived at
the Hong home with, again, the actual killer, which was Mr.
Santana. Both men, being Stratis and Maurtua, agreed to
commit a home-invasion robbery with Santana. Bear in mind, as
we all know, Mr. Santana was the triggerman. He is the one that
actually committed the murder. But, again, both men, Stratis
and Maurtua, agreed to commit a home-invasion robbery with
Santana, a person whose moniker was known to them as,
quote/unquote “vicious.” Stratis describes Santana as “crazy.”
Maurtua knew he was associated with a criminal street gang,
was armed with a handgun, and intended to, quote/unquote, “just
kill the girl who lived in the home as well as her brother if they
were present during the robbery,” albeit that both individuals
that Mr. Santana referenced and Mr. Maurtua referenced were
not the actual victim. But, nonetheless, the men operated
together and attempted to avoid identification. Maurtua put on a
white bandana. Stratis pulled the hood up on his sweatshirt, and
all three men wore latex gloves before they entered the Hong
home. Stratis and Maurtua jumped the fence with Santana, and
the three men entered Hong’s garage together. Granted, both


      4 Banks,   supra, 61 Cal.4th 788.




                                  9
Stratis and Maurtua remained in the garage.’ And the court
certainly acknowledges that. I presided over the trial. ‘It was
Santana who entered the interior of the home and encountered
victim Hong; and, obviously, it was Santana who removed his gun
from his backpack, which they had prepared before they even
went to the location, and shot Miss Hong inside the home. After
those gunshots rang out, Stratis and Maurtua fled with Santana,
and they left Miss Hong in the home where she ultimately
expired.’
      “The appellate court found that there was substantial
evidence from which a rational trier of fact could conclude that
Stratis and Maurtua were major participants who acted with
reckless indifference to human life.”
      The court continued, “Now, most of [this] court’s comments
with respect to the factual analysis were extracted from the
opinion during the appellate process in this case. That, I think, is
a compelling argument. I think it’s one which this court is
inclined to adopt.” The court then invited the parties to argue
their positions.
      Maurtua’s counsel argued that the court was improperly
considering facts that were not presented to Maurtua’s jury,
which must have been derived from the evidence against Stratis
or Alegre. He asserted that Maurtua was culpable for burglary,
not murder. Maurtua voluntarily presented himself at the police
station to speak with officers, confessed, and gave a video
statement about the events. Maurtua did not intend to burgle a
home with people present, and wasn’t aware that Santana had a
gun until they were over the fence. Maurtua was a Christian and
did not believe in killing another human being. He made an
attempt to withdraw himself from the crime when he learned




                                10
someone was in the house. Maurtua stated that he didn’t believe
Santana had really shot the victim. In light of these facts, the
court should not find that Maurtua displayed reckless disregard
for the consequences of his actions.
       Maurtua’s counsel reiterated, “I don’t know where the
appellate court gets [the] facts [the court recounted], possibly Mr.
Stratis said that, but that was not in any information that was
introduced against my client in his conviction. I think the court
is bound by the facts that were presented in my client’s case and
not by anything that was presented in Mr. Stratis’s case. I think
the appellate court may have gotten confused between the two
trials.” Counsel asserted that there was no evidence that the
brother of the girl they believed to live in the house was buff and
that Santana intended to kill him. Banks, supra, 61 Cal.4th 788,
stands for the position that when a defendant participates as an
accomplice in a burglary and nothing more he should not be
punished for murder. The defendant has to know the principal is
going to commit murder or have reckless disregard for whether
the principal commits the acts. Counsel asserted that Maurtua’s
case was precisely the type of case that the Legislature had in
mind when it enacted section 1170.95.
       The prosecutor responded that, looking at the Banks
factors, Maurtua was guilty of murder. Maurtua was involved in
the planning of the robbery and could have changed his mind
after the plan to rob Stratis’s foster mother was aborted, but did
not. He was aware that Santana had a firearm, but did not
leave, and instead entered Hong’s garage. Maurtua did not seek
aid for Hong when he learned she had been shot. The jury was
presented with this evidence and found that Maurtua was a
major participant who acted with reckless disregard for human




                                 11
life. Maurtua did not go to the police station the next day and
make a statement to police “out of the goodness of his heart”.
Maurtua went to the station several days after the murder after
the police “zeroed in on him and [he] became one of the suspects”.
The men attempted to burgle Stratis’s foster mother’s house first.
Maurtua saw the gun after they scaled the fence at Hong’s house.
After seeing the gun, he went up a dirt embankment to a paved
area and into the garage. He had plenty of time to change his
mind but did not. If he had regard for human life he could have
attempted to stop Santana or tried to leave. Maurtua instead
followed Santana.
       The court responded that what struck it as compelling was
the fact that Maurtua covered his face. If he knew the house was
unoccupied, there would be no reason to conceal himself. The
court stated, “They very well knew that that place could have
been occupied. And as a matter of fact, they knew some of the
occupants who lived there and that was discussed before actual
entry into the structure took place. They were prepared to
handle it in the event someone was indeed home. . . . [¶] Mr.
Maurtua along with Mr. Stratis knew that Mr. Santana was
associated with the El Monte Flores criminal street gang. He
even acquired the moniker of Vicious. He had a reputation for
violence, and they knew that. . . . And Mr. Maurtua was not like
the females who were also among these conspirators who were
the getaway drivers and waiting in the vehicle, acting as
lookouts. That culpability in terms of felony murder is lessened
to the point that, you know, in recent case[s], including the Chiu5

      5 Peoplev. Chiu (2014) 59 Cal.4th 155, superceded by
Senate Bill No. 1437 on other issues as stated in People v. Lopez
(2019) 38 Cal.App.5th 1087, 1103.




                                12
case where the Supreme Court acknowledges that people who
commit felony murder are sometimes less culpable and should
not be punished as harshly as first degree murder[er]s unless, of
course, there is something more, and that is, an awareness of the
grave risk of death that’s likely to occur in the event they
continue to participate in the underlying felonies. That’s really
the rule that the court has to focus on in order to categorize an
accomplice as a major participant acting with reckless
indifference to human life. I think Mr. Maurtua has satisfied
that threshold based on his conduct. . . .”
       “[M]y ruling -- and, quite frankly, I’m going to be hard
pressed to sway from it -- is to make a finding that, although Mr.
Maurtua is entitled to be considered for resentencing under
1170.95, that his conduct in the underlying case does satisfy what
the law has always required for purposes of special circumstance
first degree felony murder in that he was, in fact, a major
participant and acted with reckless indifference to human life.”
       The court emphasized that the issue was simply “whether
or not the conduct satisfies what the law mandates. Even under
the changes with SB1437. This was not a case where Mr.
Maurtua was simply the getaway driver, just remained in the
vehicle waiting for the actual perpetrators to commit the felony
and suddenly an unexpected murder occurs during the
perpetration of that felony. This is not one of those cases where I
agree with you 1170.95 is designed to address. Mr. Maurtua’s
participation was much more substantial than that. And for the
reasons I’ve mentioned . . . I think his conduct does satisfy what
the law mandates even with the changes, and so the conviction
will stand.”
       Maurtua timely appealed.




                                13
                          DISCUSSION

Section 1170.95

       “Senate Bill No. 1437, which went into effect on January 1,
2019, amended section 189 to limit the scope of liability for
murder on a felony-murder theory. [Citation.] With respect to
felony murder and as applicable to [Maurtua], section 189,
subdivision (a) states ‘All murder . . . that is committed in the
perpetration of, or attempt to perpetrate, . . . robbery, [or]
burglary . . . is murder of the first degree.’ However, section 189,
subdivision (e)—the new provision added by Senate Bill No.
1437—limits liability for felony murder to persons for whom ‘one
of the following is proven: [¶] (1) The person was the actual
killer. [¶] (2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer in the
commission of murder in the first degree. [¶] (3) The person was
a major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d)
of Section 190.2.’ [Citation.]” (People v. Drayton (2020) 47
Cal.App.5th 965, 972–973 (Drayton), abrogated on another
ground in Lewis, supra, __ Cal.5th __ [2021 WL 3137434].)
       If, as Maurtua did here, a petitioner files a section 1170.95
petition that contains all of the statutorily required information
and requests counsel, the court must appoint counsel and order
briefing. (Lewis, supra, __ Cal.5th at p. __ [2021 WL 3137434 at
*3–*10].) The court then evaluates whether the petitioner has
made a prima facie showing that he or she is eligible for relief.




                                14
(Id. at *3.) To do so, the trial court may review the record of
conviction, however, “the prima facie inquiry under subdivision
(c) is limited. Like the analogous prima facie inquiry in habeas
corpus proceedings, ‘“the court takes petitioner’s factual
allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause.”’ (Drayton, supra, 47 Cal.App.5th at p.
978, quoting Cal. Rules of Court, rule 4.551(c)(1)).) ‘[A] court
should not reject the petitioner’s factual allegations on credibility
grounds without first conducting an evidentiary hearing.’ (Ibid.,
fn. omitted, citing In re Serrano (1995) 10 Cal.4th 447, 456
(Serrano).) ‘However, if the record, including the court’s own
documents, “contain[s] facts refuting the allegations made in the
petition,” then “the court is justified in making a credibility
determination adverse to the petitioner.”’ (Drayton, at p. 979,
quoting Serrano, at p. 456.)” (Id. at *10.)

Analysis

       Maurtua contends the trial court’s ruling was based on a
false recollection that the evidence showed Maurtua was masked,
when he was not, and also on the trial court’s erroneous belief
that the appellate court had affirmed the special circumstance in
his case post-Banks. He further contends that the trial court
made credibility assessments and drew inferences in a
subdivision (c) eligibility hearing, which it is not permitted to do.6

      6 Section 1170.95, subdivision (c), does not specifically
provide for an eligibility hearing. We presume that, while not




                                 15
       Maurtua’s first two contentions are belied by the record.
Maurtua confessed that he covered his face with a white
bandana. An audio recording of the confession was played for
Maurtua’s jury at trial.
       Further, the trial court did not rely on this court’s post-
Banks affirmance of the jury’s special circumstance finding in
Stratis II, which considered the special circumstance in co-
defendant Stratis’s case only. In its ruling on Maurtua’s petition,
the trial court quoted from Stratis I. In that appeal, both
defendants contended there was insufficient evidence to support
the burglary-murder special circumstance findings against them.
The trial court’s quote from the opinion is not word-for-word, and
was punctuated by its own observations, but it is clear from the
language of the ruling that the trial court was quoting Stratis I,
which involved Maurtua, and not the subsequent decision in
Stratis II, the post-Banks appeal involving only Stratis.
       However, we conclude that the court’s ruling was in error,
because it employed an incorrect analysis under section 1170.95,
subdivision (c). “[The] authority to make determinations without
conducting an evidentiary hearing pursuant to section 1170.95,
subd. (d) is limited to readily ascertainable facts from the record
(such as the crime of conviction), rather than factfinding
involving the weighing of evidence or the exercise of discretion
(such as determining whether the petitioner showed reckless



required, the court may hold such a hearing pursuant to Code of
Civil Procedure, section 187, which authorizes the trial court to
“‘create new forms of procedures’ in the gaps left unaddressed by
statutes and the rules of court. [Citations.]” (People v. Lujan
(2012) 211 Cal.App.4th 1499, 1507.)




                                16
indifference to human life in the commission of the crime).”
(Drayton, supra, 47 Cal.App.5th at p. 980.)
       Here, it appears that the trial court evaluated the facts
underlying Maurtua’s conviction to determine that he was a
major participant in the burglary and acted with reckless
indifference to human life. Such an inquiry requires fact-finding
and the weighing of evidence, which cannot take place until an
order to show cause issues and a hearing is held. (People v.
DeHuff (2021) 63 Cal.App.5th 428, 439–442 (DeHuff), abrogated
on another ground in Lewis, supra, __Cal.5th __ [2021 WL
3137434]; see also Drayton, supra, 47 Cal.App.5th at pp. 978–
979.)
       We are not persuaded otherwise by the People’s argument
that the jury’s special circumstance finding made before Banks
and Clark were decided precludes eligibility. We have explained
that “[i]n their wording, the requirements for a special
circumstance finding are . . . identical to the requirements for
felony murder, as it is currently defined. However, in [Banks and
Clark], our Supreme Court ‘construed the meanings of “major
participant” and “reckless indifference to human life” “in a
significantly different, and narrower manner than courts had
previously.” (Torres, supra, 46 Cal.App.5th at p. 1179.)’ (Smith,
supra, 49 Cal.App.5th at p. 93.) Where a special circumstance
finding was made before Banks and Clark, the terms ‘major
participant’ and ‘reckless indifference’ underlying that finding
have significantly different meanings than these terms have for
purposes of convicting a defendant of murder pursuant to section
189, subdivision (e)(3), as amended by Senate Bill 1437. As a
consequence, a pre-Banks and Clark special circumstance finding
cannot preclude eligibility for relief under . . . section 1170.95[,




                                17
subdivision (c),] . . . because the factual issues that the jury was
asked to resolve in a trial that occurred before Banks and Clark
were decided are not the same factual issues our Supreme Court
has since identified as controlling.” (York, supra, at p. 258, fn.
omitted.) The People offer no persuasive reason for us to
abandon our prior holdings.
       Even if, as the People suggest, the trial court conducted a
legal analysis and determined the evidence was sufficient to
support the jury’s pre-Banks and Clark special circumstances
finding under the current articulation of the terms “major
participant” and “reckless indifference to human life,” its denial
of Maurtua’s petition is erroneous. Section 1170.95 does not
contemplate evaluation of special circumstance findings; it
concerns murder convictions. (See York, supra, 54 Cal.App.5th at
p. 260; People v. Harris (2021) 60 Cal.App.5th 939, 956–957,
abrogated on another ground in Lewis, supra, __ Cal.5th __ [2021
WL 3137434], review granted Apr. 28, 2021, S267802.) As our
Supreme Court recently emphasized, “the prima facie inquiry
under subdivision (c) is limited. . . . ‘“[T]he court takes
petitioner’s factual allegations as true and makes a preliminary
assessment regarding whether the petitioner would be entitled to
relief if his or her factual allegations were proved. If so, the court
must issue an order to show cause.”’ (Drayton, supra, 47
Cal.App.5th at p. 978, quoting Cal. Rules of Court, rule
4.551(c)(1)).)” (Lewis, supra, __ Cal.5th at p. __ [2021 WL
3137434, at *10].) Nothing in the language of section 1170.95
indicates that the Legislature intended that a legal analysis of
the sufficiency of a special circumstance be conducted as part of
this preliminary assessment, and although the Supreme Court
has not addressed this issue, its recent precedent suggests that




                                 18
the inquiry consists of a straightforward consultation of the
record of conviction that does not include ancillary legal analysis.
      Here, it cannot be determined from the record of conviction
that Maurtua is ineligible for relief without evaluating the facts;
he has therefore made a prima facie showing of entitlement. The
court must issue an order to show cause and hold a hearing, at
which it may evaluate new and/or additional evidence offered by
the parties as well as record facts. (§ 1170.95, subds. (c) & (d).)



                         DISPOSITION

     We reverse the court’s order denying Maurtua’s section
1170.95 petition and remand for the court to issue an order to
show cause and hold a hearing in conformance with this opinion.



                  MOOR, J.

      I concur:




                  Rubin, P.J.




                  Baker, J.




                                 19
The People v. Victor Manuel Maurtua III

B301104




BAKER, J., Concurring




      I join the majority opinion with the exception of the
penultimate paragraph of the “discussion” section. It is enough
to conclude reversal is required in this case because the court did
not issue an order to show cause and believed it was prohibited
from considering new evidence.




                            BAKER, J.